                        UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



 DEREK ROTONDO, on behalf of himself and
 all others similarly situated,
                                                     No. 19-cv-02328
                              Plaintiff,             Judge George C. Smith
                                                     Magistrate Judge Vascura
        v.

 JPMORGAN CHASE Bank, N.A.,

                              Defendant.

                ORDER ADOPTING REPORT AND RECOMMENDATION

      Upon consideration of Magistrate Judge Chelsey M. Vascura’s Report and

Recommendation dated November 20, 2019 and the Parties’ Stipulation Regarding Report and

Recommendation, it is hereby ORDERED that:

      1. The Court ADOPTS the Report and Recommendation issued by Magistrate Judge

             Vascura, ECF No. 32;

      2. Plaintiff’s Unopposed Motion for Final Approval of Class Action Settlement, ECF

             No. 22, is GRANTED; and

      3. Plaintiff’s Unopposed Motion for Approval of Attorneys’ Fees, Reimbursement of

             Expenses, and Service Payment, ECF No. 24, is GRANTED.


                IT IS SO ORDERED.


                                                  s/ George C. Smith__________________
                                                 GEORGE C. SMITH, JUDGE
                                                 UNITED STATES DISTRICT COURT
